DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
 
Status of Claims
This action is in reply to the response filed on 12/30/2021.
Claims 1, 8 and 15 have been amended.
Claims 6 and 13 have been cancelled.
Claims 1-5, 7-12, and 14-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 12/30/2021 regarding the 101 rejection have been fully considered but they are not persuasive. 
Applicants 101 arguments start on page 12 of the resource.  
Applicant argues that “… Applicant asserts that the claims amount to significantly more than the alleged abstract idea itself. Specifically, the claimed invention provides a manner in which to generate 
Examiner respectfully disagrees.  
First applicant argues that the claims provide significantly more than the abstract idea however the points applicant argues is an improvement to the abstract idea. Specifically, “to generate tailored recommendations for enhanced resource usage based on projected resource exchange rates” and “Applicant maintains that the invention provides a practical application for optimizing resource usage and maximizing resource savings by automating the identification of favorable trends”.  The automation of the abstract idea is also an improvement to the abstract idea and not significantly more than the abstract idea.    
Applicant further argues that the claims are similar to example 40.  Specifically, as argued on page 113 of the response. “[T]he the pending claims limit the generation of recommendations for changes in user resource behavior to situations in which the user may benefit from projected trends in exchange rates between resource types. Additionally, the analyzes user resource management history data via an artificial intelligence engine and determines a pattern of user behavior regarding movement of resources between virtual accounts. Based on this unique pattern of behavior, the invention may then generate a user preference recommendation specifically to take advantage of a more favorable projected trend in exchange rates of available accounts and currency types. As such, Applicant believes that the pending claims integrate the alleged judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize 
Examiner respectfully disagrees.  The argued improvement of “optimize user investing or savings accounts without requiring the user to expend unnecessary time and effort.” Represents an improvement to the abstract idea and not an improvement to technology or significantly more.  
Therefore applicant’s arguments regarding 35 U.S.C. § 101  are unpersuasive. 

Regarding applicant’s 103 arguments

Applicant’s arguments, filed 12/30/2021 with respect to the 35 U.S.C. §103 rejection have been fully considered and are persuasive.  The 103 rejection of claims 1-5, 7-12, and 14-20 has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-5, 7-12, and 14-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).

A computer-implemented method for dynamic virtual resource management, the computer-implemented method comprising: 
receiving a first resource amount for a first resource type; 
receiving a second resource amount for a second resource type; 
integrating the first resource amount for the first resource type and the second resource amount for the second resource type into a user resource account, wherein the user resource account comprises one or more virtual resource accounts corresponding to differing resource types; 
providing a user resource account summary to a user via a user device; monitoring user resource actions, wherein user resource actions comprise repeated conversion of resources of the first resource type to the second resource type between the one or more virtual resource accounts;
retrieving projected trends in exchange rates between the first resource type and the second resource type and projected trends in exchange rates between the first resource type and a third resource type:
generating a recommendation for conversion of resources from the first resource type to the third resource type based on an identification of a more favorable projected trend in exchange rates of the first resource type to a third resource type as compared to the first resource type and the second resource type; and
transmitting an alert to the user device, wherein the alert includes the recommendation;
analyzing user resource management history data via an artificial intelligence engine;
determining a pattern of user behavior regarding movement of resources between virtual accounts; and
generating a user preference recommendation, wherein the user preference recommendation includes an option to implement an automated rule for movement of resources between virtual accounts specifically to take advantage of the more favorable projected trend in exchange rates of the first resource type to the third resource type as compared to the first resource type and the second resource type.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Therefore Claims 1 and 15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite a module containing a memory storage device, a communication device, and a processor, with computer-readable program code stored thereon, wherein executing the computer-readable code is configured to cause the processor to:… and an artificial intelligence engine and a user device. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The claims Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0019] and [0052] through [0058] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  



Prior Art Rejection

After further search and consideration the prior art rejection is withdrawn.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693